Exhibit 10.13 Loan Agreement made in 31st January Lender: Penflow Technology (Asia) Limited, a company duly incorporated under the laws of Hong Kong (SAR) and having its registered office at 101, Stanhope House, 734 King's Road, Hong Kong (hereinafter "Penflow") Borrower: Home Touch Limited, a company duly incorporated under the laws of Hong Kong (SAR) and having its registered office at 101, Stanhope House, 734 King's Road, Hong Kong (hereinafter "HT") Regarding the loan for Shelley Street project, Penflow agreed to borrow H1(1)3,000,000 to HT by following terms: 1. Total Amount: HKD3,000,000 2. Interest Amount: HKD 3. Loan Period: From 1" Feb 2008 to 31' Jan 2010 4. Collateral: No need IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed by their authorized representatives on the day and year first above written. For and on behalf of For and on behalf of Penflow Technology (Asia) Limited Home Touch Limited By: Stella Yau /s/ Stella Yau By: David Ng /s/ David Ng
